07/01/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0086



                              No. DA 21-0086

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

LUKE STROMMEN,

           Defendant and Appellant.


                                 ORDER

     On June 30, 2021, Appellant’s counsel has filed a motion for

extension of time until July 26, 2021, for Court Reporter Kelley Barstad

to file transcripts in the referenced matter. One July 1 Barstad filed

the transcripts. Therefore,

     IT IS ORDERED that the motion for extension of time is moot.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       July 1 2021